            Case 3:17-cr-00244-WHO Document 813 Filed 09/12/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES

 Date: September 12, 2019             Time: 3 minutes             Judge: WILLIAM H. ORRICK
                                      3:13 p.m. to 3:16 p.m.

 Case No.: 17-cr-00244-WHO-20         Case Name: UNITED STATES v. Serrano Rivas

Attorney for Plaintiff:       Sheila Armbrust
Attorney for Defendant:       Van Swearingen
                              Defendant Antonio Serrano Rivas – present, on bond

  Deputy Clerk: Jean Davis                            Court Reporter: Ruth Levine Ekhaus
  Interpreter: n/a                                    Probation Officer: n/a


                                           PROCEEDINGS

Parties appear for status conference. Mr. Serrano Rivas has been incompliance with the conditions of
pretrial release. He has been participating in San Francisco’s Behavioral Health Court. He has
completed a residential step-down program and has recently returned to his home life with his long-time
partner and their two year-old son. Graduation from the program is expected in late November.
Counsel request that the matter be referred to the U.S. Probation Office for preparation of a Presentence
Report.


CASE CONTINUED TO: January 23, 2020 at 1:30 p.m. for Sentencing
